Reading International Announces 2007 Results · Revenuefrom continuing operations for theyear was up 12.4% over 2006,to $119.2million Los Angeles, California, - (PR NEWSWIRE) –March 31, 2008 – Reading International, Inc. (AMEX: RDI) announced today results for its year and fourth quarter ended December 31, Twelve Month 2007 Highlights Consistent with our business philosophy to be opportunistic in our cinema acquisitions and to focus on modern stadium design mainstream cinemas, we have: · On October 8, 2007, entered into agreements to acquire leasehold interests in 15 cinemas located in the United States, containing 181 screens and with annual revenue of approximately $78.0 million.The aggregate purchase price of the cinemas and related assets was $69.3 million.This acquisition closed on February 22, 2008; · On June 28, 2007, we purchased the building associated with our Cinemas 1, 2 & 3 for $100,000 from Sutton Hill Capital (“SHC”).Our option to purchase that building has been previously disclosed, and was granted to us by SHC at the time that we acquired the underlying ground lease from SHC on June 1, 2005.The Cinemas 1, 2 & 3 is located on 3rd Avenue between 59th and 60th Streets in New York, New York. · On February 8, 2007, for a purchase price of $493,000 we purchased the tenant’s interest in the ground lease underlying the building lease for one of our domestic cinemas. and with respect to the expansion of the real estate side of our business: · On July 27, 2007, we purchased a 64.0 acre parcel of undeveloped agricultural real estate for approximately $9.3 million (NZ$12.1 million).We intend to rezone the property from its current agricultural use to commercial use, and thereafter to redevelop the property in accordance with its new zoning.No assurances can be given that such rezoning will be achieved, or if achieved, that it will occur in the near term. · On June 29, 2007, we acquired a commercial property for $5.9 million (NZ$7.6 million), rented to an unrelated third party, to be held for current income and long-term appreciation. · On February 14, 2007, we acquired a 1.0 acre parcel of commercial real estate for approximately $4.9 million (NZ$6.9 million).The property is currently improved with a motel, but we anticipate that this use will be discontinued as we renovate the property and sell the units as condominiums.A portion of this property includes unimproved land that we do not intend to develop. · Through December 31, 2007 we completed the sale of all 67 residential units comprising our Place 57 residential condominium tower in Manhattan, in which we own a 25% interest.This leaves only the remaining retail unit unsold. 1 which resulted in: · revenue growth of 12.4% to $119.2 million, compared to $106.1 million in 2006; · operating income of $5.1 million, compared to $2.4 million in 2006; · recognition of an additional $1.3 million in earnings in 2007 (making $9.6 million in total) from our 25% interest in the Place 57 development.Our total investment in this project was $3.0 million; · net loss for the 2007 year of $2.1 million compared to net income of $3.9 million in 2006.The net change in income being predominantly driven by the reduction in earnings from Place 57 in 2007 compared to 2006 as the majority of the project sales were in 2006; and · EBITDA (1) of $20.0 million in 2007 compared to $25.9 million in 2006, the reduction again being due to Place 57. Fourth Quarter 2007 Discussion Revenue from continuing operations decreased from $29.3 million in Q4 2006 to $28.5 million in 2007, a 2.6% decrease or $767,000.The cinema revenue decrease of $2.0 million was predominantly in the U.S. ($1.0 million lower than last year) and New Zealand ($1.2 million lower than last year).This reflected a poor product mix in the 2007 quarter, which included “The Bee Movie,” “Rush Hour 3,” “National Treasure: Book of Secrets” and “The Golden Compass.”This compared to a stronger 2006 quarter product offering of “Borat,” “The Departed,” “Casino Royale” and “The Queen.”The increase in real estate revenue was across the geographies and resulted in a $1.2 million increase, to $4.7 million in 2007. Operating expense at 73.2% was higher than the 2006 quarter 68.7%, driven by higher than anticipated cinema costs in the 2007 quarter. Depreciation and amortization decreased by $261,000 or 8.0%, from $3.3 million in the 2006 quarter to $3.0 million in the 2007 quarter, primarily in Australia as a result of cinema assets reaching the end of their depreciable lives. General and administrative expenseincreased by $1.2 million or 33.1%, from $3.5 million to $4.7 million in the 2007 quarter.This increase was primarily due to increased salary expense related to our Chief Operating Officer, appointed in February of this year; legal and professional fees associated principally with our real estate acquisition and investment activities; and to our Supplemental Executive Retirement Plan, adopted in March Net interest expense increased by $647,000 or 41.8% for the 2007 quarter compared to last year, primarily related to higher outstanding loan balances during the 2007 quarter compared to the 2006 quarter. Other income decreased by $2.4 million for the 2007 quarter compared to last year.This decrease in other income was primarily related to our Place 57 project.There were no units closed in the 2007 quarter compared to 12 in the 2006 quarter as the project has now sold all of its apartment units.The lone retail unit has not yet been sold. As a result of the above, we reported a net loss of $4.0 million for the 2007 quarter compared to a net income of $1.1 million in the 2006 quarter. Our EBITDA (1) at $1.8 million for the 2007 quarter was $5.2 million lower than the 2006 quarter of $7.0 million, predominantly driven by lower operating margins, higher general and administrative expense and the reduction in Place 57 profit. 2 Twelve Month 2007 Summary · Revenue from continuing operations increased by 12.4% or $13.1 million, to $119.2 million in the twelve months of 2007 compared to 2006.This increase was driven by strong circuit showings of “Shrek The Third,” “Harry Potter & the Order of the Phoenix,” “The Simpson Movie” and “The Pirates of the Caribbean: At World’s End.”While the U.S. cinema revenue was flat to 2006, the Australian cinema revenue increased by $7.6 million and the New Zealand revenue by $1.9 million.The real estate revenue increase of $3.7 million came predominantly from Australia where a full year’s rent from the Newmarket ETRC retail component drove the increase. · Operating expense for the full year was managed in line with revenue growth and compared favorably at 72.2% in 2007 to the 73.0% in 2006. · Depreciation and amortization decreased by $1.3 million to $11.9 million in 2007 from $13.2 million in 2006, driven primarily by several Australian cinema assets reaching the end of their depreciable lives. · General and administrative expense increased by $3.1 million to $16.1 million in 2007 from $13.0 million in the 2006 period.The 2007 increase was primarily related to increased corporate compensation expense related to the granting of 70,000 fully vested options to our directors coupled with an increase in director fees; to compensation for our Chief Operating Officer, appointed in February 2007; legal and professional fees associated principally with our real estate acquisition and investment activities; and to our Supplemental Executive Retirement Plan, adopted in March 2007. · Interest expense increased by $1.6 million to $8.2 million in 2007 from $6.6 in 2006, due to increased borrowings and higher interest rates. · Other income decreased by $5.5 million to $2.0 million in 2007 from $7.5 million in 2006, primarily due to $8.3 million of Place 57 earnings in 2006 reduced to $1.3 million in 2007 as the project was completed. · During 2007, upon the fulfillment of our commitment, we recorded the release of a deferred gain on the sale of a discontinued operation of $1.9 million associated with a previously sold property. · During 2006 we recorded a gain of $3.4 million on the sale of our 50% share of the cinemas at Whangaparaoa, Takapuna and Mission Bay, New Zealand formerly part of the Berkeley Cinemas Group joint venture. As a result, we reported a net loss of $2.1 million for the 2007 twelve months compared to a net income of $3.9 million in the 2006 twelve months. Our reported EBITDA (1) at $20.0 million for the twelve months of 2007 was $5.9 million lower than the $25.9 million in the 2006 twelve months.However, adjusting 2007 for: · the release of the deferred gain on sale of $1.9 million; · Place 57 earnings of $1.3 million; · the SHC Cinemas 123 option mark-to-market of $950,000; and · $391,000 of expensed director stock option costs, 3 our adjusted EBITDA (1) for 2007 was $18.1 million.Adjusting 2006 for: · the gain on the joint venture sale of $3.4 million; · Place 57 earnings of $8.3 million; · the SHC Cinemas 123 option mark-to-market of $1.6 million; · and the potential credit card claims of $1.2 million, our adjusted EBITDA (1) for 2006 was $17.0 million.The result is that our adjusted EBITDA (1) from continuing operations in the 2007 twelve months was still $1.1 million higher than the 2006 twelve months. Balance Sheet Our total assets at December 31, 2007 were $346.1 million compared to $289.2 million at December 31, 2006.The currency exchange rates for Australia and New Zealand as of December 31, 2007 were $0.8776 and $0.7678, respectively, and as of December 31, 2006, these rates were $0.7884 and $0.7046, respectively.As a result, currency had a positive effect on the balance sheet at December 31, 2007 compared to December 31, 2006. Our cash position at December 31, 2007 was $20.8 million compared to $11.0 million at December 31, 2006. In October 2007, we negotiated an increase of our total borrowing limit of the Australia Corporate Credit Facility from $87.8 million (AUS$100.0 million) to $96.5 million (AUS$110.0 million).At December 31, 2007, we had drawn a total of $85.8 million (AUS$97.7 million) against this facility and issued lease guarantees as the lessee of $3.2 million (AUS$4.0 million) leaving an available, undrawn balance of $7.2 million (AUS$8.3 million). On June 29, 2007, we finalized the renegotiation of our New Zealand Corporate Credit Facility as a $46.4 million (NZ$60.0 million) line of credit.During February 2007, we paid off our term debt of this facility of $34.4 million (NZ$50.0 million) as a use of the proceeds from our new subordinated notes described below.At December 31, 2007 we had drawn only $2.5 million (NZ$3.2 million) against this line of credit, leaving an available undrawn balance of $43.9 million (NZ$56.8 million). On June 28, 2007, Sutton Hill Properties, LLC (“SHP”), one of our consolidated subsidiaries, entered into a $15.0 million loan that is secured by SHP’s interest in the Cinemas 1, 2, & 3 land and building.SHP is owned 75% by Reading and 25% by Sutton Hill Capital, LLC (“SHC”), a joint venture indirectly wholly owned by Mr. James J. Cotter, our Chairman and Chief Executive Officer, and Mr. Michael Forman. On February 5, 2007, we issued $51.5 million in 20-year fully subordinated notes to a trust which we control, and which in turn issued $51.5 million in securities.
